DETAILED ACTION
1.	 Claims 85-103 (now renumbered 1-19 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 85,101 and 103 as a whole, closest art of record failed to teach or suggest among other thing:
“executing temporal de-noising operations comprises:  evaluating a noise model to estimate the noise present in a selected pixel from the at least one received frame: blending data from a persistent image buffer with data from the at least one received frame: updating data in the persistent image buffer: and outputting the blended pixel data to a reduced-noise frame buffer, thereby to generate a reduced-noise image frame.”
4	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
5	Below are references that teaches some limitations of the claims 85,101 and 103 but lacks the teaching of the limitations mentioned above: 
a. 	“Method and apparatus for noise reduction in video”, US Patent Application Publication No.: US20100165206 A1, to Nestares; Oscar et al., disclosed: 
With reference to FIGS. 11-19, results of this de-noising method are shown in several test images. FIG. 11 is a crop (e.g. a sub-region) of a HD professional quality sequence with a moderate level of noise. FIG. 12 is a representative digital image after Bayesian de-noising in accordance with some embodiments of the invention. FIG. 13 is a representative digital image after temporal bilateral de-noising in accordance with some embodiments of the invention. FIG. 14 is digital image from a home video acquired in low light and with high level of noise. FIG. 15 is a representative digital image after Bayesian de-noising in accordance with some embodiments of the invention. FIG. 16 is a representative digital image after temporal bilateral de-noising in accordance with some embodiments of the invention. FIGS. 17-19 correspond to FIGS. 14-16 enlarged to show detail (see also [0056]). 

b. 	“METHODS FOR GENERATING AND EMPLOYING A CAMERA NOISE MODEL AND APPARATUSES USING THE SAME”, US Patent Application Publication No: US20160337628, to KONG; Weiman et al., disclosed: 
FIG. 8 is a flowchart illustrating a method for spatial de-noise when the processing unit 110 loads and executes relevant instructions of the DNS module 650 according to an embodiment of the invention. The process begins by obtaining the temporary frame and a blending ratio for every pixel value of the temporary frame from the DNT module 630 (step S811) and obtaining camera noise models for the R-, Gr-, Gb- and B-channels (step S813). In an embodiment, the temporary frame in step S811 is the frame fused by and output from the DNT module 630. In step S813, the camera noise models for the R-, Gr-, Gb and B-channels may be obtained from the noise estimation module 610 or the non-volatile memory 140. Subsequently, a loop (steps S831 to S851) is repeatedly performed to adjust every R-, Gr-, Gb- and B-values of the current frame so as to eliminate spatial noise therefrom. Specifically, the processing unit 110 obtains a pixel value (may be a R-, Gr-, Gb- or B-value) at the location of the temporary frame (step S831), obtains a de-noise strength corresponding to the pixel value according to a camera noise model of a corresponding channel (step S833) and adjusts the de-noise strength for the pixel value according to a blending ratio for the pixel value (step S835). The adjustment to the de-noise strength may be calculated using the equation Sigma=Ratio*Sigma (see [0031])
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699